Detailed Action
This action is in response to the RCE (Request for continued examination) filed on April 26, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.

Response to Arguments
1.	Applicant’s arguments with respect to USC 102 rejection of claims 1-30 have been considered, and after further review of the reference, the Office respectfully disagrees and maintains the rejection. Applicant argues that “the cited portion of Nakai has not been shown to disclose or to suggest “currently, amended claim 1 recites “obtaining, by the one or more computers, a sample quality (Qi) for each sample (1), wherein for each sample (i), the sample quality (Qi) is indicative of a generalization ability of the sample (1) when compared against different candidate samples, rather than against different predefined classifications, wherein the different candidate samples have the same predefined classification of the classification sample library.” Applicant asserts that the cited references are silent with respect to, and have not been shown to disclose, teach, or suggest at least these features. “the sample quality (Qi) is 
	The Nakai reference teaches a recognition device which includes a generation unit to select groups each including learning samples from a storage unit, a classification metric for classifying the groups selected in each selection, and then generates an evaluation metric including the classification metrics which are associated with each other. The generation process determines whether a predetermined/predefined condition or classification is satisfied, i.e. by comparing different candidate samples, sample quality. Categories having a higher threshold value similarity to the object out of the categories in the recognition table, will have the recognition result output by the output control unit. In object recognition, there is a method for learning a metric space of learning data having a plurality of learning samples and reducing the dimension thereof. A linear transformation matrix is calculated (learned) which is used for performing a transformation such that a distance between learning samples belonging to different categories increases, and the calculated linear transformation matrix is applied to the learning data

	Applicant’s arguments with respect to USC 101 rejection of claims 1-30 have been considered and after further review, the Office respectfully disagrees and maintains the rejection. Applicant argues that “under step 2A, Prong 1, the claims, as amended, do not fall into the alleged category of ineligible subject matter. In particular, automatically determining a classification of samples based on novel feature similarity scores and sample quality scores is not a mental process. Therefore, for at least this reason, the rejection should be withdrawn. The "obtaining", "selecting" and "determining" in the context of this claim encompasses the user thinking of applying various factors to a sample. Under its broadest reasonable interpretation, it covers performance of the limitation in the mind, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental 

Further, amended claim 1 also recites, “selecting, by the one or more computers, N samples from a classification sample library storing a plurality of samples each having a same predefined classification, where N is a predetermined positive integer,” and “obtaining, by the one or more computers, a sample quality (Qi) for each sample (i), wherein for each sample (1), the sample quality (Qi) is indicative of a generalization ability of the sample (1) when compared against different candidate samples, rather than against different predefined classifications, wherein the different candidate samples have the same predefined classification of the classification sample library.” Applicant respectfully asserts that the human mind cannot practically maintain a sample library storing a plurality of samples in the manner of claim 1, much less associating each of the plurality of samples with a sample quality with reference to its predefined classification. Accordingly, Applicant respectfully requests that the Section 101 rejections be withdrawn.
	The claims are also patent-eligible under step 2A, Prong 2 because they improve another technology or technical field. See, e.g., the specification at paragraph 20, which states: When the method and the apparatus provided in the implementations of this specification are used, the feature similarity between the sample to be evaluated and the exemplary sample and the sample quality of the exemplary sample are considered in determining the comprehensive similarity between the sample to be evaluated and the exemplary sample. Based on the comprehensive similarity, the sample to be evaluated is classified, thereby reducing or avoiding the adverse impact of the varied sample quality on the evaluation results and making it more effective and more accurate to determine the category of the sample to be evaluated. [Paragraph 20] The claims of the present application provide a new way of determining a classification of a sample by additionally determining feature similarity and sample quality. This can make sample evaluation process more accurate, more effective, or both.”

	The Office respectfully disagrees and maintains the USC 101 rejection of claims.

Step 2A Prong One- Extracting non-bibliographic information about a new book (non-bibliographic information; The mathematics disclosed as support and as claimed for calculating similarity of a new book with books already coded appears to be simple enough that it can be performed mentally; [0079] The analysis unit 230 performs analysis of a morpheme on received bibliographic information of a new book, and may calculate similarity by comparing the analyzed morpheme with morphemes that form bibliographic data of books already stored in the database 100...

[0080] Meanwhile, the similarity may be calculated through (the number of identical morphemes) times.(category weight). Accordingly, a method of calculating similarity and an embodiment thereof are described in detail when a method of generating MARC data is subsequently described.
Updating extracted non-bibliographic information based on similarity can be performed mentally with pen and paper or a computer; and generating MARC data, discussed below, can be performed mentally.

[0002] MARC data means a series of meta data standard formats coded so that overall information related to a book can be identified by a computer as list data and accumulated and distributed. Today, in Korea, an integrated Korean machine readable cataloging (KORMARC) format for bibliography was regulated and used as a KS standard in 2005 using MARC 21, that is, an integrated format of the U.S.A. standard (USMARC) and the Canada standard (CAN/MARC) as a basic frame. The integrated KORMARC format for bibliography includes overall information related to a book, such as a book name, an author, the state of sales, the state of publication, the state of a form, a subject, a main category, etc. of a book.

[0004] However, MARC data also includes an item into which a private opinion of a librarian who assigns Korean decimal classification (hereinafter "KDC") or Dewey decimal classification (hereinafter "DDC") has been incorporated, in addition to items containing objective information written in a book, such as a book name, an author, and a publication date. Accordingly, there are problems in that a librarian who has expert knowledge is essential in order to generate high-quality MARC data according to the conventional method and it is difficult to receive high-quality MARC data using a method provided by a book vendor.

Step 2A Prong One and Step 2B.   Additional elements include using a database to store book information and MARC data for a book constitutes use of generic computer related technology to perform the function for which it was developed; in this case using a database to store data;

Receiving book information for a new book constitutes insignificant extra solution activity, specifically mere data gathering (i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)); 
Providing generated MARC data for a new book to a user constitutes necessary output of the results of the mental steps; and Using various units, analysis and generation units, for various processing steps.  The specification discloses these units as a generic computer and SW.  Thus, use of these elements would constitute use of a generic computer as a tool. 

Accordingly, the claims are directed to an abstract idea.

	Regarding independent claims 11 and 21, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 2-10, 12-20 and 22-23, Applicant has not overcome the rejections and they remain similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	
                            Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1, 11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining a candidate sample (T) and respective features (Ft) of the candidate sample (T); selecting N samples from a classification sample library, where N is a predetermined positive integer; determining a feature similarity (SIMi) between the candidate sample (T) and each of the N samples (i), wherein the feature similarity (SIMi) is determined based on the respective features (Ft) of the candidate sample (T) and respective features (Fi) of each sample (i);.

The limitation recites obtaining a sample quality (Qi), wherein the sample quality (Qi) is of each sample (i); determining, as comprehensive similarity measures (Si), a comprehensive similarity measure (Si) between the candidate sample (T) and each sample (i) at least based on a difference (ri) between the feature similarity (SIMi) and the sample quality (Qi); and determining, based on the comprehensive similarity measures (Si), whether the candidate sample (T) belongs to a classification within the classification sample library; is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” and “computer-implemented system,” nothing in the claim elements precludes the step from practically being performed in the mind. For example, the “comparing” in the context of this claim encompasses the user mentally comparing the quality of one sample with that of multiple samples, such as looking at an advertisement image of product and determining if the quality of the image is better than one or more other images.

The “obtaining”, “selecting” and “determining” in the context of this claim encompasses the user thinking of applying various factors to a sample. Under its broadest reasonable interpretation, it covers performance of the limitation in the mind, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recite an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer-implemented method and system for comparing samples, the system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented system for comparing samples amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Step 2A Prong One- Extracting non-bibliographic information about a new book (non-bibliographic information; The mathematics disclosed as support and as claimed for calculating similarity of a new book with books already coded appears to be simple enough that it can be performed mentally;
[0079] The analysis unit 230 performs analysis of a morpheme on received bibliographic information of a new book, and may calculate similarity by comparing the analyzed morpheme with morphemes that form bibliographic data of books already stored in the database 100...
[0080] Meanwhile, the similarity may be calculated through (the number of identical morphemes) times.(category weight). Accordingly, a method of calculating similarity and an embodiment thereof are described in detail when a method of generating MARC data is subsequently described.
Updating extracted non-bibliographic information based on similarity can be performed mentally with pen and paper or a computer; and generating MARC data, discussed below, can be performed mentally.

[0002] MARC data means a series of meta data standard formats coded so that overall information related to a book can be identified by a computer as list data and accumulated and distributed. Today, in Korea, an integrated Korean machine readable cataloging (KORMARC) format for bibliography was regulated and used as a KS standard in 2005 using MARC 21, that is, an integrated format of the U.S.A. standard (USMARC) and the Canada standard (CAN/MARC) as a basic frame. The integrated KORMARC format for bibliography includes overall information related to a book, such as a book name, an author, the state of sales, the state of publication, the state of a form, a subject, a main category, etc. of a book.

[0004] However, MARC data also includes an item into which a private opinion of a librarian who assigns Korean decimal classification (hereinafter "KDC") or Dewey decimal classification (hereinafter "DDC") has been incorporated, in addition to items containing objective information written in a book, such as a book name, an author, and a publication date. Accordingly, there are problems in that a librarian who has expert knowledge is essential in order to generate high-quality MARC data according to the conventional method and it is difficult to receive high-quality MARC data using a method provided by a book vendor.

Step 2A Prong One and Step 2B.   Additional elements include using a database to store book information and MARC data for a book constitutes use of generic computer related technology to perform the function for which it was developed; in this case using a database to store data;

Receiving book information for a new book constitutes insignificant extra solution activity, specifically mere data gathering (i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)); 
Providing generated MARC data for a new book to a user constitutes necessary output of the results of the mental steps; and Using various units, analysis and generation units, for various processing steps.  The specification discloses these units as a generic computer and SW.  Thus, use of these elements would constitute use of a generic computer as a tool. 
As such, the claims are directed to an abstract idea.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Nakai al. (US/ 20120243779 A1).  

Regarding claim 1, Nakai discloses “A computer-implemented method for classifying samples, associated with information or content obtained from a network comprising: obtaining, by one or more computers, a candidate sample (T) and respective features (Ft) of the candidate sample (T); selecting, by one or more computers, N samples from a classification sample library, storing a plurality of samples each having a same predefined classification, where N is a predetermined positive integer;” (See Fig. 1 and [0018]) (The generation unit is configured to perform, plural times, a selection process of selecting a plurality of groups each including one or more learning samples from a learning sample storage unit that stores therein a plurality of learning samples that are classified into a plurality of categories, learn a classification metric for classifying the plurality of groups selected in each selection process, and perform a generation process of generating an evaluation metric including the learned classification metrics.)

“determining, by the one or more computers, a feature similarity (SIMi) between the candidate sample (T) and each of the N samples (i), wherein the feature similarity (SIMi) is determined based on the respective features (Ft) of the candidate sample (T) and respective features (Fi) of each sample (i);” (See [0018]) (The extraction unit is configured to extract a first feature value representing an image feature of the image. The transformation unit is configured to transform the first feature value into a second feature value using the evaluation metric. The calculation unit is configured to calculate, by referring to a recognition table stored in a recognition table storage unit in which a plurality of reference feature values as recognition metrics and categories are associated with each other, similarity of the object to each category included in the recognition table using the second feature value and the plurality of reference features.)

“obtaining, by the one or more computers,  a sample quality (Qi), for each sample (i), wherein the for each sample (i), the sample quality (Qi) is indicative of a generalization ability of the sample (i) when compared against different candidate samples, rather than against different predefined classifications, wherein the different candidate samples have the same predefined classification of the classification library; determining, by one or more computers and as comprehensive similarity measures (Si), a comprehensive similarity measure (Si) between the candidate sample (T) and each sample (i) at least based on a difference (ri) between the feature similarity (SIMi) and the sample quality (Qi); and determining, by the one or more computers and when the comprehensive similarity measures (Si) satisfy one or more predefined thresholds, that the candidate sample (T) belongs to the same predefined classification associated with the plurality of samples stored within the classification sample library.” (See [0018], [0047]) (The output control unit is configured to output the similarity of the object to each category included in the recognition table to an output unit as a result of recognition. The second reception unit is configured to receive a category of the object. The registration unit is configured to register the second feature value as the reference feature value in the recognition table with being associated with the category of the object and register the first feature value as the learning sample belonging to the category of the object in the learning sample storage unit. The generation unit performs the generation process again in a case where a predetermined condition is satisfied, i.e. comparing candidate samples, sample quality. a recognition device which includes a generation unit to select groups each including learning samples from a storage unit, a classification metric for classifying the groups selected in each selection, and then generates an evaluation metric including the classification metrics which are associated with each other. 

The generation process determines whether a predetermined/predefined condition or classification is satisfied, i.e. by comparing different candidate samples, sample quality. Categories having a higher threshold value similarity to the object out of the categories in the recognition table, will have the recognition result output by the output control unit. In object recognition, there is a method for learning a metric space of learning data having a plurality of learning samples and reducing the dimension thereof. A linear transformation matrix is calculated (learned) which is used for performing a transformation such that a distance between learning samples belonging to different categories increases, and the calculated linear transformation matrix is applied to the learning data


The output control unit 122 may be configured to output, out of the categories included in the recognition table to the output unit 124, a predetermined number of categories having a high level of similarity to the object as the recognition target in the descending order of the similarity, or alternatively, may be configured to output, out of the categories included in the recognition table to the output unit 124, categories having a level of similarity to the object as the recognition target higher than a threshold value.)

“and in response to the determination, performing, by the one or more computers, a corresponding processing operation on the candidate sample including presenting a classification result of the candidate sample, or filtering out the information or content associated with the candidate sample.” (See [009], [0018], [0046]) (FIG. 5 is a diagram output screen of a classification result. The output control unit is configured to output the similarity of the object to each category included in the recognition table to an output unit as a result of recognition. The output control unit outputs the similarities of the object as the recognition target to the categories included in the recognition table, which are calculated by the calculation unit 120, to the output unit 124 as a recognition result.)

Regarding claim 2, Nakai discloses “The computer-implemented method according to claim 1, wherein the selecting the N samples from the classification sample library comprises: determining a feature similarity between the candidate sample (T) and each of M samples based on the respective features (Ft) of the candidate sample (T) and respective features of each of the M samples in the classification sample library, where M is a predetermined positive integer and is greater than N; and selecting the N samples from the M samples based on the feature similarity between the candidate sample (T) and each of the M samples.” (See Fig. 11, wherein a flow of the procedure of the recognition process that is performed by the recognition device 100.)

Regarding claim 3, Nakai discloses “The computer-implemented method according to claim 2, wherein selecting the N samples from the M samples based on the feature similarity between the candidate sample (T) and each of the M samples, comprises: selecting N samples from the M samples, wherein, in relation to the candidate sample (T), the feature similarity (SIMi) of the N samples are highest in value.” (See Fig. 7 and [0050]) (As illustrated in FIG. 7 is output to the output unit 124 by the output control unit 122. The confirmation screen illustrated in FIG. 7 is a screen that is used for confirming (inputting) the category, which is included in the recognition table, having a highest level of similarity to the object as the recognition target out of the recognition result output by the output control unit 122 as the category of the object as the recognition target.)

Regarding claim 4, Nakai discloses “The computer-implemented method according to claim 1, wherein selecting the N samples from the classification sample library comprises: sorting samples in the classification sample library according to respective sample qualities of the samples.” (See [0046]) (The output control unit 122 sorts the categories included the recognition table in the descending order of the similarity to the object as the recognition target and outputs the categories to the output unit 124. FIG. 5 is a diagram illustrating an exemplary output screen of the recognition result. The output control unit 122 sorts the categories so as to allow the category "Donut" to be disposed on the top and outputs an output screen of the recognition result to the output unit 124.)

Regarding claim 5, Nakai discloses “The computer-implemented method according to claim 1, wherein the feature similarity (SIMi) is determined by normalizing a distance between the respective features (Ft) of the candidate sample (T) and the respective features (Fi) of each sample (i).” (See [003]) (Linear transformation matrix is calculated (learned) which is used for performing a transformation such that a distance between learning samples belonging to different categories increases, and the calculated linear transformation matrix is applied to the learning data. In a recognition process, an object as a recognition target is recognized by applying the calculated linear transformation matrix to data of an image including the object as the recognition target or the like.)

Regarding claim 6, Nakai discloses “The computer-implemented method according to claim 1, wherein determining a comprehensive similarity measure (Si) between the candidate sample (T) and each sample (i) comprises: determining the comprehensive similarity measure (Si) as Si = a + b * ri * c, wherein a + b = 1 and c is a coefficient associated with the sample quality (Qi).” (See Fig. 11-Fig. 12) (FIG. 12 is a flowchart illustrating an example of an evaluation metric generating process according to the embodiment.)

Regarding claim 7, Nakai discloses “The computer-implemented method according to claim 6, wherein: if ri > = 0: c = 1/(1—Qi); and  if ri < 0: c = 1/Qi.” (See Fig. 11-Fig. 12) (FIG. 12 is a flowchart illustrating an example of an evaluation metric generating process according to the embodiment.)

Regarding claim 8, Nakai discloses “The computer-implemented method according to claim 1, wherein determining, based on the comprehensive similarity measures (Si), whether the candidate sample (T) belongs to a classification within the classification sample library, comprises: determining, based on the comprehensive similarity measures (Si), a combined similarity score of the candidate sample; and determining, based on the combined similarity score, whether the candidate sample (T) belongs to the classification within the classification sample library.” (FIG. 12 is a flowchart illustrating an example of an evaluation metric generating process according to the embodiment.)

Regarding claim 9, Nakai discloses “The computer-implemented method according to claim 8, wherein determining, based on the comprehensive similarity measures (Si), a combined similarity score of the candidate sample, comprises: if at least one ri is greater than or equal to 0, determining the combined similarity score using a maximum value among the comprehensive similarity measures (Si); or if no ri is greater than or equal to 0, determining the combined similarity score using a minimum value among the comprehensive similarity measures (Si).” (See [0047], [0059]) (a predetermined number of categories having a high level of similarity to the object as the recognition target in the descending order of the similarity, or alternatively, may be configured to output, out of the categories included in the recognition table to the output unit 124, categories having a level of similarity to the object as the recognition target higher than a threshold value. The determination unit 132 may count the number of reference feature values included in the recognition table and determine whether or not the counted number exceeds the predetermined number of reference feature values.)

Regarding claim 10, Nakai discloses “The computer-implemented method according to claim 8, wherein determining the combined similarity score of the candidate sample comprises: determining the combined similarity score using an average value of the comprehensive similarity measures (Si) between the candidate sample (T) and the N samples (i).” (See Fig. 10 and [0060]) (The output control unit 122 outputs the regeneration condition setting screen as illustrated in FIG. 10 to the output unit 124, a user inputs items set as the regeneration conditions and predetermined values of the items and selects an OK button 221 on the screen as illustrated in FIG. 10 by using the operation input unit 126, and the second reception unit 128 receives the inputs. Then, the determination unit 132 performs determination based on the items set as the regeneration conditions and the predetermined values of the items that are received by the second reception unit 128.)

As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform one or more operations for classifying samples, comprising:” (See Fig. 13 and [0078]) (The recognition program may be stored on a computer-readable storage medium or an executable format and be provided as a computer program product. The recognition program may be stored in a computer connected to a network.)

As per claim 12, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 13, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 14, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 15, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

As per claim 16, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.

As per claim 17, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 18, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.

As per claim 19, this claim is rejected based on rationale given above for rejected claim 9 and is similarly rejected.

As per claim 20, this claim is rejected based on rationale given above for rejected claim 10 and is similarly rejected.

As per claim 21, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer-implemented system for classifying samples, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:” (FIG. 13 is a block diagram illustrating an example of the hardware configuration of the recognition device 100 that stores a recognition program (learning program) used for generating an evaluation metric or recognizing an object included in image data or the like. The recognition program may be stored on a computer-readable storage medium or an executable format and be provided as a computer program product.)

As per claim 22, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.

As per claim 23, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 24, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 25, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.

As per claim 26, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.

As per claim 27, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.

As per claim 28, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.

As per claim 29, this claim is rejected based on rationale given above for rejected claim 9 and is similarly rejected.

As per claim 30, this claim is rejected based on rationale given above for rejected claim 10 and is similarly rejected.




                                          
 









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

                                                                                                                                                                                                      
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154